DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2022  has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Amendment and Arguments
Applicant’s amendment does not distinguish from W02010/049467A1 (Tanguay).
Applicant’s arguments in light of the amendments have been fully considered but they are not persuasive. Applicant argues that Tanguay fails to teach two distinct silanes applied to two separate coatings of the particles.  The examiner disagrees.  As cited by Applicant, Tanguay teaches that the  silane adhesion promoters can be applied to the particle prior to coating the particle with a coating [0080],[0081 ] and [0118]),  Tanguay further teaches the isocyanate reactive component may also comprise adhesion promoters ([0036]). Thus Tanguay anticipates the embodiments wherein the proppant has two silanes, same or different, one  is coated to the particle  prior to coating the particle with polyurethane coating,  and the other is included in the isocyanate reactive component of the coating.
As such, the previous rejections over Tanguay stand.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41-50 and 52-55 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 41 recites “a second silane that is not an adhesion agent and wherein the second coating can form coated particle-to-coated particle bonds under downhole conditions through the second silane present in the substantially cured coating”, however, instant specification discloses that “Silanes are a particularly preferred type of adhesion agent that improves the affinity of the coating resin for the surface of the proppant([0100]), and nowhere in the specification discloses “a second silane that is not an adhesion agent’, neither “ form coated particle-to-coated particle bonds under downhole conditions through the second silane present in the substantially cured coating”.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41-50 and 52-55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 41 recites “a second silane that is not an adhesion agent and wherein the second coating can form coated particle-to-coated particle bonds under downhole conditions through the second silane present in the substantially cure coating”,  however, if a coated  particle -to -coated particle bonds forms through the second silane, such second silane acts as “an adhesion agent” based on the accepted meaning of “adhesion”. 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “adhesion” in claim 41 is indefinite because the specification does not clearly redefine the term.

Claim Rejections - 35 USC § 102
Claims 41-45, 47, 48, 50 and  52  stand rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Tanguay.
 Regarding claims 41, 42,  47, 50 and 52, Tanguay teaches a particle  and a coating disposed on the particle ([0016]), wherein the particle includes sands and ceramics ([0019]-[0022]), and the coating is a polyurethane coating ([0028]), wherein the polyurethane coating comprises a reaction product of an 
Tanguay teaches that the proppant may further contain silane adhesion promoters which improves adhesion of the coating to the particle, and which can be applied to the particle prior to coating the particle with a coating [0080],[0081 ] and [0118]). 
Tanguay further teaches the isocyanate reactive component may also comprise adhesion promoters ([0036]). Thus Tanguay anticipates the embodiment wherein the proppant  has two silanes,  same or different, one coated to the particle and the other incorporated into the coating through the isocyanate reactive component.
Tanguay further discloses that the coating covers the particle completely, uniformly ([0036], [0096]) and is cured ([0076]), and the coated particles consolidates in a predictable manner ([0087]), which meets the limitation of  forming coated particle-to –coated particle bonds and resistance to flow back.
Regarding claim 45, Tanguay teaches the coating will remain adhered to the surface of the particle ([0080]), thus 0 wt. % loss, even if the proppant fractures due to closure stress, which meets the limitation of less than 15 wt. % loss.
Regarding the compressive strength, resistance to flowback, TMA slope and loss of coating of claims 42-45, since Tanguay teaches the same composition as claimed, the property of the Tanguay composition would inherently be the same as claimed. "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 48, Tanguay teaches that the coating may further comprise a pigment/dyes for visual evaluation ([0036]).

Claim Rejections - 35 USC § 103
Claim 49 stands  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tanguay in view of Kaufman.
The teachings of Tanguay are set forth above.
Tanguay further teaches the particle may comprise mica ([0019]).
Tanguay does not teach mica  or red iron oxide in the coating composition.
Kaufman teaches that fillers such as mica can increase the strength or temperature resistance  of resin coated particles ([0031] and [0032]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ mica of Kaufman in the coating of Tanguay. The rationale to do so would have been the motivation provided by the teachings of Kaufman that to do so would predictably increase the strength or temperature resistance of resin coated particles ([0031] and [0032]).

Claims 53 and 54 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanguay in view of US2010/0028542 (Reese).
The teachings of Tanguay are set forth above.
Tanguay further teaches that it is desirable for the coating to be free from degradation ([0008], [0084],[0086] and [0088)).
Tanguay does not teach the phenolic polyol/ castor oil in the coating composition.

At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ castor oil based polyol of Reese in the coating of Tanguay. The rationale to do so would have been the motivation provided by the teachings of Reese that to do so would predictably provide improved bonding to the particles and stability of the coating (Reese, [0066]).

Claim 55  is  rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Tanguay in view of Reese as applied to claim 53 and 54, and further in view of Kaufman .
The combined teachings of Tanguay and Reese are set forth above. 
Neither Tanguay nor Reese teach red iron oxide in the coating composition.
Kaufman teaches that fillers such as hematite, which meets the red iron oxide, can increase the strength or temperature resistance  of resin coated particles ([0031] and [0032]).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to employ hematite filler, i.e., red iron oxide  of Kaufman in the coating of Tanguay and Reese. The rationale to do so would have been the motivation provided by the teachings of Kaufman that to do so would predictably increase the strength or temperature resistance of resin coated particles ([0031] and [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/               Ph.D., Primary Examiner, Art Unit 1766